Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Species A, Figures 1-5 and claims 1-36 in the reply filed on March 8, 2022 is acknowledged.

Claim 8 is objected to because of the following informalities: In line 2, “connected to front panel portion” is ungrammatical.  Appropriate correction is required.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 8-12, 15, 17-21, 24, 26-30, 33 and 35-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sommariva (4,441,611)(Figure 3). Claims 1, 3, 6, 8-10, 12, 15, 17-19, 21, 24, 26-28, 30, 33 and 35-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cote (3,061,141). Each discloses a carrier, a blank capable of forming the carrier, method of forming the carrier and a package formed by the carrier, each discloses a plurality of panels including at least one central panel (3, 3; that including 21 and also the panels adjacent thereto; respectively) and at least one attachment panel (6, 6; 23 and 24), such for receiving a portion of one or more .   
As to claims 1, 19 and 28, each further discloses containers (2; disclosed bottle articles) provided in the carrier. 
As to claims 2, 11, 20 and 29, Sommariva discloses the at least one attachment panel attached to one or more containers by adhesive (14).  
	As to claims 3, 12, 21 and 30, each discloses dual panel central panels (4, 4; 11 and 12; respectively) and dual panel attachment panels (6, 6; 23 and 24).
	As to claims 6, 15, 24 and 33, each discloses the at least one divider flap (4A; panels including 34-37) defining adjacent spaces on either opposed sides of the at least one divider flap. 
	As to claims 8-9, 17-18, 26-27 and 35-36, each discloses the at least one divider flap (4A; panels including 34-37) comprising respective front and back divider flaps (4A and 4B; two panels including 34-37) defining respective first and second receiving spaces on the opposite sides. . 

Claims 4, 5, 7, 13, 14, 16, 22, 23, 25, 31, 32 and 34 would each be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        	                                                                                                                                                                                                       
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG